EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT is made and effective as of the 1st day of
October, 2012, at 12:01 AM mountain time, by and between SecureAlert, Inc., a
Utah corporation, hereinafter the ("Seller") and Gary Shelton ("Shelton"), Larry
Gardner (“L. Gardner”), Sue Gardner (“S. Gardner”) and Midwest Monitoring &
Surveillance, Inc., a Minnesota corporation, (the “Corporation”) (Shelton, L.
Gardner and S. Gardner are referred to individually herein as “Buyer” and
collectively as “Buyers”).  The Seller, Buyers and the Corporation are referred
to collectively herein as the “Parties”).


WITNESSETH:


WHEREAS, parties entered into that certain Stock Purchase Agreement dated
December 1, 2007 and amended on March 1, 2009, April 1, 2010, April 23, 2011,
May 23, 2011 and June 30, 2011 wherein the Buyers herein sold the Corporation to
the Seller herein (the “Original Transfer Agreement”).


WHEREAS, the Seller is the record owner and holder of all of the issued and
outstanding shares of the capital stock of the Corporation, which Corporation
has issued capital stock of 300 shares with an additional 300 shares authorized
and held in treasury and


WHEREAS, the Buyers desire to purchase all of the issued and outstanding capital
stock of the Corporation (referred to as the "Corporation's Stock"), and the
Seller desires to sell or cause to be sold all of the Corporation's stock, upon
the terms and subject to the conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Stock aforementioned, it is hereby agreed as follows:


1.  PURCHASE AND SALE:  CLOSING.


              (a.)  Purchase and Sale of Corporation's Stock.  Subject to the
terms and conditions hereinafter set forth, at the closing of the transaction
contemplated hereby, the Seller shall sell, convey and transfer, or cause to be
sold, conveyed or transferred, all of the Corporation's Stock and deliver to the
Buyers certificates representing such stock, and the Buyers shall purchase from
the Seller the Corporation's Stock in consideration of the purchase price set
forth in Section 2 and Exhibit "A" of this Agreement.  The certificates
representing the Corporation's Stock shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, and shall have
all the necessary documentary transfer tax stamps affixed thereto at the expense
of the Seller.


(b.)  Procedure for Closing.  The closing of the transactions contemplated by
this Agreement (the "Closing"), shall be held at the Seller’s principal offices,
on or before the 30th day of November, 2012, at 10:00 AM mountain time or such
other place, date and time as the parties hereto may otherwise agree (such date
to be referred to in this Agreement as the "Closing Date").



 
 

--------------------------------------------------------------------------------

 

 
2.  AMOUNT AND PAYMENT OF PURCHASE PRICE.


The total consideration and method of payment thereof are fully set out in
Exhibit "A" attached hereto and made a part hereof.


3.  REPRESENTATIONS AND WARRANTIES OF SELLER.


Seller hereby warrants and represents:


(a.)  Organization and Standing.  Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and has the corporate power and authority to carry on its business as it is now
being conducted.  A true and correct copy of:


i. It’s Articles of Incorporation and all amendments thereto to date, and


ii. Its Bylaws as now in effect, will be delivered by Seller to the Buyers prior
to the Closing Date.  The Corporation's minute books will be made available to
the Buyers and its representatives at any reasonable time or times prior to the
Closing for inspection and will be complete and correct as of the date of any
such inspection.


(b.)  Capitalization. The authorized capital stock of the Corporation consists
of 600 shares of common stock, with 300 shares issued and outstanding and 300
shares held in treasury.


(c.)  Restrictions on Stock.


i. Neither the Corporation nor Seller is a party to any agreement, written or
oral, creating rights in respect to the Corporation's Stock in any third person
or relating to the voting of the Corporation's Stock.


ii. Seller is the lawful owner of all of the Corporation's Stock, free and clear
of all security interests, liens, encumbrances, equities and other charges.


iii. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the capital stock of the Corporation, nor are there
any securities convertible into such stock.


(d.)  Subsidiaries.  The Corporation has no subsidiaries.


(e.)  Authority Relative to this Agreement.  Except as otherwise stated herein,
the Seller has full power and authority to execute this Agreement and carry out
the transactions contemplated by it and no further  action is necessary by the
Seller to make this Agreement valid and binding upon Seller and  enforceable
against it in accordance with the terms hereof, or to carry out the actions
contemplated hereby.  The execution, delivery and performance of this Agreement
by the Seller will not:


i. Constitute a breach or a violation of the Corporation's Articles of
Incorporation, By-Laws, or of any law, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which it is a party, or by which
it is bound;


 
 

--------------------------------------------------------------------------------

 
 
 
ii. Constitute a violation of any order, judgment or decree to which it is a
party or by which its assets or properties are bound or affected; or


iii. Result in the creation of any lien, charge or encumbrance upon its assets
or properties, except as stated herein.


(f.)  Financial Statements.  Seller is furnishing financial statements of the
Corporation as an inducement to Buyers to purchase the Corporation's Stock and
accordingly, Seller warrants and represents the financial operating history or
condition of the Corporation as indicated by the financial statements turned
over to Buyers.  Moreover, Seller warrants and represents that at closing the
Corporation and the Corporation's Stock will not be subject to any liability
save and except those specifically enumerated in Exhibit "B" attached hereto and
made a part hereof.


To the extent that liabilities are discovered by Buyers after Closing which
relate to events prior to Closing, Seller shall be responsible to forthwith pay
such liabilities, including income tax liabilities in cash within fifteen (15)
days thereof, or alternatively, if Seller objects to such liabilities in good
faith, litigate the issue and indemnify and save harmless Buyers from any claim
for such liability.  This indemnification as it relates to income tax
liabilities of the Corporation shall terminate on the tenth (10th) day after the
expiration of the applicable period of limitations on assessments and
collections applicable to such taxes under the Internal Revenue Code.  Moreover,
the aforementioned indemnity shall not apply to any tax liability which may
occur by reason of actions taken by the Buyers including, but not limited to,
the liquidation of the Corporation.


(g.)  Tax Matters.  The Corporation has timely prepared and filed all federal,
state and local tax returns and reports as are and have been required to be
filed and all taxes shown thereon to be due have been paid in full.


(h.)  Litigation.  The Corporation is not a party to any litigation, proceeding
or administrative investigation and to the best knowledge of the Seller none is
pending against the Corporation or its properties.


(i.)  Properties.  The Corporation has good and merchantable title to all of its
properties and assets which are those properties and assets set out in Exhibit
"C" attached hereto and made a part hereof.  At closing, such properties and
assets will be subject to no mortgage, pledge, lien, conditional sales
agreement, security agreement, encumbrance or charge, secured or unsecured,
except for real estate taxes and tangible personal property taxes which shall be
prorated as of the date of closing, or those  specifically set out in Exhibit
"B".


(j.)  Compliance with Applicable Laws.  None of the Corporation's actions are
prohibited by or have violated or will violate any law in effect on the date of
this Agreement or on the date of closing.  None of the actions of the
Corporation shall conflict  with or result in any breach of any of the
provisions of, or constitute a default under, or result in the creation of any
lien, security interest, charge or encumbrance upon the capital stock of the
Corporation, or upon any of the assets of the  Corporation, under the provisions
of the Certificate of Incorporation or Bylaws or any indenture,  mortgage,
lease, loan agreement or other agreement to which the Corporation and/or the
Seller is a party or by which the capital stock or properties and assets of the
Corporation are bound to effect it.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Corporation is in compliance with all applicable laws, including, but not
limited to, corporate laws, zoning regulations, restaurant and beverage laws and
regulations, if applicable, city, and/or county and state occupational laws and
regulations, internal revenue laws, and any and all other laws which may effect
the operation or liability of the Buyers herein.


(k.)  Documents for Review.  The Corporation's documents enumerated in Exhibit
"D", attached hereto and made a part hereof, are true, authentic, and correct
copies of the originals, or, if appropriate, the originals themselves, and no
alterations or modifications thereof have been made.


4.  REPRESENTATIONS AND WARRANTIES OF SELLER AND BUYERS.


Seller and Buyers hereby represent and warrant that there has been no act or
omission by Seller, Buyers or the Corporation which would give rise to any valid
claim against any of the parties hereto for a brokerage commission, finder's
fee, or other like payment in connection with the transactions contemplated
hereby.


5.  TRANSACTIONS PRIOR TO THE CLOSING.


Seller hereby covenants the following:


(a.)  Conduct of Corporation's Business Until Closing.  Except as Buyers may
otherwise consent in writing prior to the Closing Date, Seller will not enter
into any transaction, take any action or fail to take any action which would
result in, or could reasonably be expected to result in or cause, any of the
representations and warranties of Seller contained in this Agreement, to be not
true on the Closing Date.


(b.)  Resignations.  Seller will deliver to Buyers prior to the Closing Date the
resignation of each director and officer of the Corporation, each such
resignation to be effective on the Closing Date.


(c.)  Satisfactions.  Seller will deliver to Buyers on the Closing Date a
satisfaction from any mortgage and lien holder of the Corporation's property,
satisfactory in form and substance to the Buyers and his counsel indicating that
the then outstanding unpaid principal balance of any promissory note secured
thereby has been paid in full prior to or simultaneously with the Closing.


(d.)  Advice of Changes.  Between the date hereof and the Closing Date, Seller
will promptly advise Buyers in writing of any fact which, if existing or known
at the date hereof, would have been required to be set forth herein or disclosed
pursuant to this Agreement, or which would represent a material fact the
disclosure of which would be relevant to the Buyers.


6.  EXPENSES.


Each of the parties hereto shall pay its own expense in connection with this
Agreement and the transactions contemplated hereby, including the fees and
expenses of its counsel and its certified public accountants and other experts.



 
 

--------------------------------------------------------------------------------

 
 
 
7.  GENERAL.


(a.)  Survival of Representations and Warranties.  Each of the parties to this
Agreement covenants and agrees that the Seller's representations, warranties,
covenants and statements and agreements contained in this Agreement and the
exhibits hereto, and in any documents delivered by Seller to Buyers in
connection herewith, shall survive the Closing Date and terminate on the second
anniversary of such date.  Except as set forth in this Agreement, the exhibits
hereto or in the documents and papers delivered by Seller to Buyers in
connection herewith, there are no other agreements, representations, warranties
or covenants by or among the parties hereto with respect to the subject matter
hereof.


(b.)  Waivers.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action or compliance with any representation,
warranty, covenant or agreement contained herein, therein
and in any documents delivered in connection herewith or therewith.  The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.


(c.)  Notices.  All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given if delivered or mailed, first class mail,
postage prepaid:
 


 

 To Seller:    SecureAlert, Inc.      Attn:  Chief Financial Officer      150 W.
Civic Center Drive, Suite 100      Sandy, Utah  84070

                   


 To Buyers:    Midwest Monitoring & Surveillance, Inc.        2500 West County
Road 42        Burnsville, MN 55337        Attn:  Gary Shelton  

 
 
or to such other address as such party shall have specified by notice in writing
to the other party.


(d.)  Entire Agreement.  This Agreement (including the exhibits hereto and all
documents and papers delivered by Seller pursuant hereto and any written
amendments hereof executed by the parties hereto) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.


(e.)  Sections and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(f.)  Governing Law.  This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of Minnesota.  The parties herein waive trial by jury and agree to submit
to the personal jurisdiction and venue of a court of subject matter jurisdiction
located in Dakota County, State of Minnesota.  In the event that litigation
results from or arises  out of this Agreement or the performance thereof, the
parties agree to reimburse the prevailing party's reasonable attorney's fees,
court costs, and all other expenses, whether or not taxable by the court as
costs, in addition to any other relief to which  the prevailing party may be
entitled.  In such event, no action shall be entertained by said court or any
court of competent jurisdiction if filed more than one year subsequent to the
date the cause(s) of action actually accrued regardless of whether damages were
otherwise as of said time calculable.
 
 
 
 

--------------------------------------------------------------------------------

 


(g.)  Conditions Precedent.  The Conditions Precedent to the enforceability of
this Agreement are outlined in Exhibit "E", attached hereto and made a part
hereof.  In the event that said Conditions Precedent are not fulfilled by the
appropriate dates thereof, this Agreement shall be deemed null and void and any
deposits paid shall be returned to the Buyers forthwith.


(h.)  Treasury Stock.  It is understood and agreed by the Buyers that none of
the consideration furnished by Buyers hereunder shall be for treasury stock and
such consideration, subject to the terms hereof, shall be the sole property of
Seller.


(i.)  Contractual Procedures.  Unless specifically disallowed by law, should
litigation arise hereunder, service of process therefore may be obtained through
certified mail, return receipt requested; the parties hereto waiving any and all
rights they may have to object to the method by which service was perfected.


IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto and signed by an officer thereunto duly authorized and attested
under the corporate seal by the Secretary of the corporate party hereto, all on
the date first above written.


Signed, sealed and delivered in the presence of:
 
 

 SECUREALERT, INC.        MIDWEST MONITORING        & SURVEILLANCE, INC        
           By: /s/ Chad D. Olsen         By: /s/ Chad D. Olsen               
Chad D. Olsen, CFO           Chad D. Olsen, CFO  

 
 

 BUYERS                        /s/ Larry Gardner    /s/ Sue Gardner    Larry
Gardner       Sue Gardner                            /s/ Gary Shelton      
 Gary Shelton      

 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT "A"
AMOUNT AND PAYMENT OF PURCHASE PRICE


Consideration.  As total consideration for the purchase and sale of the
Corporation's Stock, pursuant to this Agreement, the Buyers shall pay to the
Seller the following (the “Purchase Price”):


 
(1)
The sums owed or potentially owed to Buyers under the Original Transfer
Agreement;



 
(2)
Corporation shall pay Seller the sum of One Hundred Thousand Dollars
($100,000.00) upon the earlier of Buyer receiving all or part of the funds held
in connection with the Moose Lake Bond (total bond in the amount of $181,389.06)
or April 1, 2013, whatever date comes earlier.  Corporation shall sign a
promissory note in favor of Seller in substantially the form attached hereto as
Appendix 1.




 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT “B”
LIABILITIES OF THE CORPORATION


ACCOUNTS PAYABLE





   
Bal 10/01/12
   
Additions
   
Payment
   
Bal 11/30/12
 
3M Electronic Monitoring, Inc.
  $ 122,171.47     $ 80,767.72     $ 122,156.26     $ 80,782.93  
Alcohol Monitoring Systems
    197,706.12       83,543.58       116,498.00       164,751.70  
Ally Bank
    447.64       895.36       895.32       447.68  
American Express - Corporate (21002)
    96.18               96.18          
AT&T
    1,193.29       618.29       1,811.58          
Bandy Jesse
    326.40       2,349.80       1,802.85       873.35  
Beckman, Kathy
    149.50               149.50          
BI Inc
    73,228.65                       73,228.65  
BMT Leasing, Inc.
    1,327.50       1,327.50       2,655.00          
Bossardt Corporation
    1,680.00                       1,680.00  
Century Link-Business Service (83883613)
    610.00       1,220.00       1,220.00       610.00  
CenturyLink (507 252-9084 183)
    59.55       119.10       119.10       59.55  
CenturyLink (507 282-1622 326)
    61.74       62.03       123.77          
CenturyLink (952 736-9156 922)
    122.23       245.05       367.28          
Cloudnet
    45.00       45.00       90.00          
Culligan
    19.63       19.63       39.26          
Dell Business Credit
    241.41       982.21       1,223.62          
FedEx
    1,497.40       1,156.21       2,653.61          
Ford Credit - 45646952-89769
    549.95       549.95       1,099.90          
Ford Credit - 45719046-34649
    492.14       492.14       984.28          
Ford Credit - 45719074-32931
    326.96       326.96       653.92          
Ford Credit - 45719122-34767
    489.83       489.83       979.66          
Ford Credit - 45719146-12415
    492.98       492.98       985.96          
Ford Credit - 46224088-45833
    514.16       514.16       1,028.32          
Ford Credit - 46227149-30464
    523.79       523.79       1,047.58          
Frontier Comm - 507-238-9238-012700-7
    233.31       251.30       484.61          
Frontier Comm - 507-712-0027-121508-7
    763.85       1,546.47       1,525.17       785.15  
Integra Telecom
    98.64       204.62       200.50       102.76  
iSECUREtrac Corp
    8,129.10       2,967.44       8,129.10       2,967.44  
Kostich, Karly
    102.50               102.50          
Lancaster, Troy
    160.00       885.00       832.00       213.00  
Language Line Services
    100.00       100.00       200.00          
MEDTOX Diagnostics, INC
    3,755.46       1,846.41       5,601.87          
MEDTOX Laboratories, INC
    196.00       112.00       308.00          
Nextera Communications (101167)
    41.01       41.01       82.02          
Olmsted County - Misc
    29.50       37.12       66.62          
Omega Lithograph Inc.
    519.95               519.95          
Pellersels, Joshua
    887.50               887.50          
Robb's Electric, Inc.
    760.00       1,117.12               1,877.12  
Rogers, Dustin
    75.00               75.00          
Roseen, Steve
    90.00       195.00       285.00          
Royal Bank
    1,653.15       1,653.15       3,306.30          
SecureAlert, Inc.
    14,134.89       9,724.85               23,859.74  
ULINE
    369.42               369.42          
Verizon Wireless*
    3,992.74       7,979.63       11,972.37          
W J Thom Co
    1,167.25       681.27       1,848.52          
Wells Fargo Business Cards
    11,928.10       13,112.44       25,040.54          
Westbrook, Sarah
    27.63               27.63          
TOTAL
    453,588.52       219,196.12       320,545.57       352,239.07  



 
 

--------------------------------------------------------------------------------

 






OTHER DEBT INSTRUMENTS
 
 
Loan Agreement
Stated Interest Rate
Maturity Date
Payment
 Beginning Balance 09/30/2011
 Proceeds
 Principal Payments
 Accrued Interest
 Ending Balance 9/30/12
 Current Portion
 Long-Term Portion
Ford Credit - 09 Ford Focus
7.49%
10/21/2011
            373
                 353
 
       (353.00)
               -
                 -
               -
                  -
M&I Marshall Bank
7.79%
11/21/2011
            389
                 753
 
       (753.12)
               -
                 -
               -
                  -
Building Loan (#90432622)
6.37%
8/1/2016
         1,979
            70,156
 
  (70,155.87)
               -
                 -
               -
                  -
CFC Investment - 50 SCRAM Units
12.95%
6/3/2014
         1,543
            41,531
 
  (13,737.83)
       234.53
       27,793
  15,999.27
      11,794.13
Latitude Leasing - 50 SCRAM Units
14.67%
9/30/2014
         1,653
            33,298
 
  (14,576.49)
       237.86
       18,722
  18,288.76
           433.08
Ford Credit - 10 Ford Edge
0.00%
5/12/2015
            550
            24,748
 
    (6,599.40)
               -
       18,148
    6,599.40
      11,548.94
Ford Credit - 10 Ford Transit VIN 12415
7.89%
7/15/2015
            493
            19,502
 
    (4,538.91)
         57.21
       14,963
    4,910.26
      10,052.39
Ford Credit - 10 Ford Transit VIN 32931
7.75%
7/15/2015
            327
            12,968
 
    (3,024.44)
         35.15
         9,943
    3,267.35
        6,676.12
Ford Credit - 10 Ford Transit VIN 34649
7.89%
7/15/2015
            492
            19,468
 
    (4,531.17)
         53.75
       14,937
    4,901.89
      10,035.31
Ford Credit - 10 Ford Transit VIN 34767
7.89%
7/15/2015
            490
            19,377
 
    (4,509.88)
         53.50
       14,867
    4,878.86
        9,988.36
Ally Bank - 2010 Jeep Liberty
5.90%
1/10/2016
            448
            20,496
 
    (4,277.09)
         54.36
       16,219
    4,536.38
      11,682.42
Balboa Capital - 68 SCRAM Devices
10.15%
3/2/2016
         1,615
            67,107
 
  (11,365.22)
               -
       55,742
  13,129.65
      42,612.52
Ford Credit - 10 Ford Transit VIN 30464
8.97%
2/14/2016
            524
            22,852
 
    (4,414.14)
         75.03
       18,438
    4,826.80
      13,610.74
Ford Credit - 10 Ford Transit VIN 45833
8.97%
2/14/2016
            514
            22,432
 
    (4,333.00)
         73.65
       18,099
    4,738.06
      13,360.60
Navitas Lease Corp - 37 SCRAM Devices
13.58%
2/21/2014
         1,385
            32,814
 
  (12,643.61)
               -
       20,170
  13,472.60
        6,697.32
Capital Innovations - 45 SCRAM Devices
12.81%
2/25/2015
         1,328
            42,642
 
  (10,659.37)
               -
       31,983
  11,444.58
      20,538.30
Wells Fargo LOC
Variable
revolving
 int only
            39,432
         3,962
    (3,886.90)
       220.65
       39,507
  39,507.36
                  -
                     
Subtotals
     
        489,928
        3,962
   (174,359)
        1,096
   319,531
   150,501
       169,030
                     
Note: Midwest Monitoring & Surveillance entered into a lease agreement with
Leasing Innovations on October 5, 2012.
           
A copy of the lease agreement was provided to Gary Shelton on November 30, 2012
by email.
               


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
PROPERTIES AND ASSETS OF CORPORATION
 
 
SBR Simulator
McLeod Co. Home Monitoring Equipment
Backup Server
Guard Server in trade for Asset #54
LCD Projector
Server for Office
Equipment Purchase from Scott Co.
2 new printers (1 Acct mgt & 1 data)
Printers, ink & Digital Camera
PC for Stearns St. Cloud Office
Two computers (Monitoring center & Inventory Dept)
New PC for Inventory
New Laptop for Andy Rogers
2 PCUs for Apple Valley office
Network Hardware for T1 server
Calibrator for equipment for St. Cloud office
4 Dual Monitors
1 new PC for WorkStation 3
Computer and Microsoft Office for St.Cloud Office
New PCs for MC
PBTs, dry gas tank, regulator Suth Simulator for Apple Valley office/FSOs
More Software Licenses for MS exchange server to accommodateMMS emails
MC Manager PC
2 extra PCs - on hand for Immed use if others go down
New Laptop for Mankato office
New laptop for Chris
Monitoring Center Printer
8 Monitors - 6 Monitoring Center, Craig, Jane
Dell PC for Monitoring Center
Dell PC for Monitoring Center
Dell PC for Monitoring Center
Dell PC for Chris (GM - new PC)
Dell PC for Justin (Equip/Inventory manager - new laptop)
Laptop for Field Services
Laptop for Field Services
Laptop for Field Services
Dell PC for Hennepin
Dell PC for Hennepin
Dell Server for Burnsville office
Dell switch for Burnsville office
2 New Dell Vostro 1540 BTX laptops
Sophos anti virus licenses
Dell PC OPTI 390 SFF Intel i3-2120
Office Chairs
Table
Office Furniture
Office Chair
Table
Office Chair
Refrigerator
Desk
File Cabinets
Lateral Files
Refrigerator
Generator
Monitoring Center Furniture
Burnsville Sign
2002 Ford Windstar
2004 Dodge Neon STX
2006 Ford Freestar
Chevrolet Tahoe
2007 Dodge Grand Caravan
2009 Ford Focus
2008 Dodge Caliber
2010 Ford Edge
2010 Ford Transit Vin 12415
2010 Ford Transit Vin 32931
2010 Ford Transit Vin 34649
2010 Ford Transit Vin 34767
2011 Jeep Liberty (Chris)
2010 Ford Transit Vin 30464
2010 Ford Transit Vin 45833
2 Breathalizers for Hennepin Office
200 Field Monitors
606 Sobrietors
388 Home Guard Units
Olmstead County Equipment
Various Transmitters
882 Scram Units


 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT "D"
DOCUMENTS FOR REVIEW


i.              Corporate Articles of Incorporation
ii.             Corporate Bylaws
iii.            Corporate Minutes and Resolutions
iv.            Financial and Operating Statements as of the date of this
Agreement
v.             Sales Tax Returns for the last two (2) years
vi.            Accounts Payable Ledgers
vii.           Accounts Receivable Ledgers
viii.          Leasehold Agreement(s) (If applicable)
ix.             Bills of Sale (If applicable)



 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E"
CONDITIONS PRECEDENT


 
1.
Seller shall pay all sums owed or agreed to with Gary Bengtson within 90 days
of  the execution date of this Agreement.  Bengtson shall have no claim on MMS
related to this Agreement.



 
2.
Seller shall indemnify, protect, and defend Buyers from any claims or actions
that may be sought or brought by Bengtson.


 
 

--------------------------------------------------------------------------------

 



 
APPENDIX 1


FORM OF PROMISSORY NOTE


PROMISSORY NOTE
 
 


 

 $100,000.00      Salt Lake County, Utah          November ___, 2012

 
                                                                                                

FOR VALUE RECEIVED, the undersigned Midwest Monitoring and Surveillance Inc. a
Corporation of the State of Minnesota ( “Maker”), promises to pay to the order
of SecureAlert, Inc., a Utah corporation (the “Payee”, which term shall include
any subsequent holder hereof) at 150 West Civic Center Drive, Suite 100, Sandy,
Utah 84070 or at such other place as Payee may designate in writing from time to
time in legal tender of the United States of America, the principal sum of One
Hundred Thousand and 00/100 Dollars ($100,000.00) without interest which shall
become due and payable on the date below and in the following manner:


Principal and interest, if any, shall be due and payable on April 1, 2013 (the
“Maturity Date”).  Provided however that payment may be withheld, without
interest, until confirmation is received that Gary Bengtson has been paid off
for the original sale of Midwest to Secure Alert.


TIME IS OF THE ESSENSE of this Note.


Privilege is hereby reserved to prepay the principal balance payable under this
Note in whole or in part without penalty.  Prepayment in part shall not affect,
vary or postpone the duty of the Maker to pay all obligations when due, and it
shall not affect or impair the right of the Payee to pursue all remedies
available to it hereunder.


Payee shall have the right to declare the amount of the total unpaid principal
balance, immediately due and payable upon the failure of the Maker to pay any
payment hereunder within ten (10) days after its due date; upon the bankruptcy
of Maker; or upon the occurrence of any event of default, or failure to perform
in accordance with any of the terms and conditions of this Note or relating
thereto and such default or failure to perform continues after expiration of all
applicable notice and cure periods.  Upon exercise of this option by the Payee,
the entire unpaid principal shall bear interest at the rate of ten percent (10%)
per annum until paid.  Forbearance to exercise this right with respect to any
failure or breach of the Maker shall not constitute a waiver of the right as to
any subsequent failure or breach.  Exercise of this right shall be without
notice to the Maker, notice of such exercise being hereby expressly waived.


Maker covenants and agrees to pay all and costs, taxes, fees, and expenses of
every kind and nature, including the Payee’s reasonable attorneys’ fees
(including on appeal and in bankruptcy), incurred or expended at any time by the
Payee in the collection of the loan evidenced hereby or otherwise incurred in
protecting and preserving Payee’s right under this Note, or under any other
instrument evidencing the indebtedness evidenced hereby.


 
 

--------------------------------------------------------------------------------

 
 
 
Maker, for itself, legal representatives, successors, and assigns, respectively,
hereby expressly waive presentment, demand for payment, notice of dishonor,
protest, notice of non-payment, and diligence in collection, and consent that
the time of all payments or any part thereof may be extended, rearranged,
renewed or postponed by the Payee, and agrees that the Payee shall not be
required first to institute any suit or to exhaust any of its remedies against
the Maker or any other person or party liable hereunder in order to enforce
payment of this Note.


This Note is to be construed and enforced according to the laws of the State of
Minnesota.


All agreements between the Maker and the Payee are expressly limited so that in
no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the Payee of
this Note for the use, forbearance, or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable.


AS A MATERIAL INDUCEMENT FOR PAYEE TO MAKE THE LOAN EVIDENCED HEREBY, PAYEE AND
MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS PROMISSORY NOTE, THE LOAN EVIDENCED HEREBY, ALL
DOCUMENTS AND AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH THE LOAN EVIDENCED HEREBY, AND ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.


“MAKER”






 

         Gary Shelton, President      Midwest Monitoring and Surveillance, Inc.
 

 
 

 
 

--------------------------------------------------------------------------------

 
